Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-18, 43, and 44 are currently pending.  Claims 1-7, 9-12, 14, and 16-18 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 8, 13, 15, 43 and 44 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-18) in the reply filed on Oct. 13, 2022 is acknowledged.  Applicant has elected Group I without traverse.  Claims 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
In the reply, applicants elected the following species: 
Ascorbate component: combination of ascorbic acid and tetrahexyldecyl ascorbate
Antioxidant system: apigenin and epigallocatechin gallate
In the reply, applicants have stated that claims 8 and 13 are withdrawn as they do not read on the elected species.  Thus, claim 15, which depends from claim 8, is also withdrawn.  Claims will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities: the word "and" at the end of the claims should be changed to "or" so the claims end with the phrase "or combinations thereof".  Otherwise, the claims could be construed to require ALL of the polyphenols (for claim 7) or ALL of the antioxidants (for claim 11) recited in the claims.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite in the recitation "mild surfactants".  The term "mild surfactants" is a relative term which renders the claims indefinite.  The term/phrase "mild surfactants" is subjective and is not defined in a limiting way in the specification.  This term is not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of these claims are indefinite.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
For the purposes of this Office Action, this term/phrase will be interpreted to be met by any surfactant.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-4, 7, 9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGAWA (WO 2008/140065; Pub. Nov. 20, 2008; on IDS).
Ogawa discloses topical emulsion compositions comprising catechins (title; abstract).  The catechins are green tea polyphenols such as epigallocatechin gallate (EGCG) (i.e., an antioxidant system) ([0015]-[0016]; claim 2).  Ogawa teaches the use of ascorbic acid, or derivatives thereof such as oil-solubilized ascorbate esters (i.e., an ascorbate component) ([0008], [0046], [0072]-[0073]; claim 9).  Ogawa teaches the catechin component is present in an amount of 0.01-1% by mass ([0017]; Table 2).  Ogawa teaches the amount of the antioxidant (ascorbic component) is from 0.1-10% by mass ([0070]).  Ogawa teaches the use of cosmetically acceptable excipients such as water (an aqueous solvent), emulsifiers, waxes, phospholipids, lecithins, etc. (abstract; [0019], [0049], [0057], [0060], [0066]).  
Ogawa anticipates claims 1-4, 7, 9, 14, and 16-18.  

Claims 1-4, 7, 9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DREHER (US 2014/0315995; Pub. Oct. 23, 2014).
Dreher discloses topical antioxidant compositions in the form of emulsions (title; abstract; [0146], [0155]-[0156]. [0255], [0258]).  Dreher embodies compositions comprising ascorbic acid (i.e., an ascorbate component) and epigallocatechin gallate (EGCG) (i.e., a green tea polyphenol antioxidant system) (Table 3).  Dreher teaches the ascorbate component is present in an amount up to 30% (15% is exemplified) and EGCG is present in an amount of 0.01-0.5% by mass ([0025]; Table 3).  Dreher teaches the use of cosmetically acceptable excipients such as thickeners, penetration enhancers, preservatives, etc. ([0144], [0161], [0169], [0173], [0238], [0245], [0250]).  
Dreher anticipates claims 1-4, 7, 9, 14, and 16-18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-7, 9, 14, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over DREHER (US 2014/0315995; Pub. Oct. 23, 2014) in view of FITZPATRICK (US 2002/0028844; Pub. Mar. 7, 2002).
Dreher discloses topical antioxidant compositions in the form of emulsions for the treatment of skin ageing, such as wrinkles (title; abstract; [0003], [0010], [0058], [0146], [0155]-[0156]. [0255], [0258]).  Dreher embodies compositions comprising ascorbic acid (i.e., an ascorbate component) and epigallocatechin gallate (EGCG) (i.e., a green tea polyphenol antioxidant system) (Table 3).  Dreher teaches the ascorbate component is present in an amount up to 30% (15% is exemplified) and EGCG is present in an amount of 0.01-0.5% by mass ([0025]; Table 3).  Regarding applicants elected species, Dreher does not teach tetrahexyldecyl ascorbate.  
However, Fitzpatrick discloses a composition for the topical delivery of vitamin C comprising one or more water-soluble forms of vitamin C and one or more lipid-soluble forms of vitamin C for use include treatment of the signs of aging (e.g., wrinkles) (title; abstract; [0002]-[0004]).  Fitzpatrick teaches ascorbic acid as the water-soluble vitamin C in an amount of about 3-20% by weight; and tetrahexyldecyl ascorbate as the lipid-soluble vitamin C, in an amount of about 2-20% ([0012], [0014]; Example 1).  Fitzpatrick teaches the use of both a water-soluble and lipid-soluble form of vitamin C can extend delivery of vitamin C, lower irritation, and provide a more stable form of vitamin C that increases vitamin C penetration into the skin ([0005], [0010], [0013]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lipid-soluble form of vitamin C, such as tetrahexyldecyl ascorbate in the compositions of Dreher.  One would have been motivated to do so since Fitzpatrick teaches that the combination of ascorbic acid and tetrahexyldecyl ascorbate extends delivery, lowers irritation, and provides a more stable form of vitamin C with increased penetration into the skin.  
Regarding claims 16-18, Dreher teaches the use of cosmetically acceptable excipients such as thickeners, penetration enhancers, preservatives, etc. ([0144], [0161], [0169], [0173], [0238], [0245], [0250]).  

Claims 1-7, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over DREHER (US 2014/0315995; Pub. Oct. 23, 2014) in view of FITZPATRICK (US 2002/0028844; Pub. Mar. 7, 2002), CHOI (Choi, S., et al. Int. J. Mol. Med. (2016), 38; 627-634), and BIRBARA (US 2012/0213842; Pub. Aug. 23, 2012).  
The teachings of Dreher and Fitzpatrick are presented supra, and are incorporated herein.  The references do not teach applicants' elected species of apigenin.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a known antioxidant to Dreher's compositions.  
For instance, Choi reports that apigenin inhibits UVA-induced cytotoxicity and prevents signs of skin aging (title; abstract).  Choi teaches that apigenin is a flavone that has anti-inflammatory, antioxidant, and anti-carcinogenic properties (abstract; introduction).  Choi teaches that topical apigenin increased dermal density, reduced wrinkles, and improved skin evenness and moisture content (abstract; Figs. 6-10, pgs. 631-633).  
Similarly, Birbara discloses microparticulate formulations of flavonoids such as apigenin (title; abstract).  Birbara teaches flavonoids act as anti-inflammatory agents, free radical scavengers, anti-oxidants, UV absorbers, and also strengthen collagen structures ([0004], [0009], [0013], [0017]-[0018]).  Birbara teaches it is most desirable to incorporate flavonoids, such as apigenin, as part of topical formulations (including emulsions) to aid in the prevention and/or treatment of skin damage ([0044], [0089], [0138]-[0140]).  Birbara teaches amounts of up to 10%, specifically 0.01-10% ([0053], [0151], [0239]).  Birbara teaches the effectiveness of the combination of apigenin and ascorbic acid (vitamin C) and/or ascorbic acid derivatives with tocotrienols and/or alpha-hydroxy acids are unexpectedly effective compared to their use alone, or even compared to use of lipoic acid, and/or ascorbic acid and/or ascorbic acid derivatives alone ([0255]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include apigenin in the compositions of Dreher.  One would have been motivated to do so since apigenin is known to increase dermal density, reduce wrinkles, and improve skin evenness and moisture content (per Choi).  Further, Birbara teaches the combination of apigenin and ascorbic acid (vitamin C) may be unexpectedly effective.  

Conclusion
Claims 1-7, 9-12, 14, and 16-18 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658